Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
2.	Reissue application 16/033,820 was filed 07/12/2018 as a reissue of Application 12/972,330 filed on 12/17/2010.  This application is a reissue of US Patent 9,289,770.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.
Because the effective filing date of the related original patent application that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions apply.

3.	The reissue application is timely filed within two years from the grant of the original patent (US 9,289,770 B2, issue date 07/12/2016).

The assignee is LG Electronics Inc.

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
  
5.	 Claims 1-10, 12-22, and 24-30 are pending.  Claims 25-30 are newly added claims.  Claims 11 and 23 have been cancelled.  Claims 1, 12, 13, 24 and 30 have been further amended.

Reissues

6.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. US 9,289,770 B2 is involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 251

7.	Claims 1-30 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case, and by way of the amendment, Applicant seeks to broaden independent claims 1 and 13 in this reissue at least by making optional the patent claim language requiring, 
“wherein the at least one icon of the second icon group is different from the touched icon of the first icon group”
 (Step 2: MPEP 1412.02(B))  The record of the prior 12/972,330 application prosecution indicates that in an amendment on 12/03/2015, Applicant amended and/or argued in an attempt to overcome the applied prior art reference that the reference did not teach  “wherein the at least one icon of the second icon group is different from the touched icon of the first icon group”
The record of the 12/972,330 application prosecution indicates that in an amendment and response filed on 12/03/2015, Applicant amended and/or argued in an attempt to overcome the applied prior art reference that the reference did not teach, “wherein the at least one icon of the second icon group is different from the touched icon of the first icon group” See the amendments and “Point 1” in the remarks on page 7.  
A totality of the prosecution history indicates that the addition “wherein the at least one icon of the second icon group is different from the touched icon of the first icon group” was amended and argued as a distinguishing feature.  The now removed limitation was relied upon to establish a distinction between the prior art rejections and the claimed invention.
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued.  Therefore, in the instant case the claimed limitations of ““wherein the at least one icon of the second icon group is different from the touched icon of the first icon group” are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.
(Step 3: MPEP 1412.02(C)) It is noted that reissue claims 1-30 were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.  

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 3, 15 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
12.	Claims 3, 15, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not support the limitation claiming ““wherein the predefined operation of the second icon represents a separate application that is executable at the mobile terminal.” There is not support for this limitation in the context of a single second icon.  Nothing in the figures or passages indicate that the second icon alone is associated with an application that is separate from an application associated with the first icon of the first icon group.  Figure 12a depicts icons of a first group and figure 13 depicts icons of a second group which is a lower-level icon of the upper-level icon in the first group.  There is also no indication that a singular second icon would be associated with a separate application than the icons of the first group, only that it is associated with an application that is executable.  The specification appears to support showing a group of lower-level icons of the corresponding upper-level icon.  Applicant points to figure 12a and 13 to show that the SMS icon is associated with an SMS application and figure 13 depicts an email icon associated with an email application.  However, figure 13 depicts a first icon group associated with an application such as messaging and the second icon group representing lower-level icons are displayed.  While these second level icons are associated with an application, it is not depicting a single icon of a different application than the first level icon representing messaging.  Both of the first and second icon groups represent messaging applications.  Moreover, figure 13 depicts a group of second icons not a single icon.  It would not make sense for a different application to be displayed for an unrelated application when the first icon is dragged more than a threshold distance.  For example, it would not make sense for the dragging of an SMS icon to result in a single email icon being displayed and email application being executed; however, it would make sense that the dragging of a messaging icon would result in other sub-level messaging icons being displayed.  
Clarification on how this limitation is supported in the Specification is requested.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

15.	Claims 1-2, 5-10, 12-14, 17-22, 24-28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al., US 2009/0228820 A1, 09/10/2009 (filed 12/30, 2008, foreign priority to 03/07/2008) in view of Chaudhri, US 8,589,374 B2, 11/19/2013 (filed 09/24/2009) and Oh et al., US 2011/0016390 A1, 01/20/2011 (filed 12/30/2009, foreign priority to 07/14/2009).

Regarding claim 1, Kim discloses a method of displaying items on a display of a mobile terminal.  See abstract disclosing a user interface method for a mobile terminal having a touchscreen.
Kim discloses displaying a first icon group including a plurality of icons on the display, wherein the plurality of icons are displayed at respective locations on the display, and wherein a first icon of the plurality of icons of the first icon group is displayed at a first displayed location on the display.  See figure 1a and paragraph [0051] depicting a plurality of icons arranged on a toolbar of a mobile terminal screen.
Kim discloses performing a predefined operation corresponding to the first icon of the plurality of icons of the first icon group in response to a first user input that is received at the display, wherein the first user input is received while the first icon group is displayed.  See figure 1a and 1b and icons 110 where selection of an icon results in the execution of the application represented by the icon.  See also paragraphs [0052]-[0054].
Kim discloses displaying a second icon in response to a second user input received at the display, wherein the second user input…comprises a dragging touch input……received at a location that corresponds to the first displayed location of the first icon of the plurality of icons of the first icon group, wherein the second icon represents a predefined operation that can be performed at the mobile terminal.  See figures 6e and 6f and paragraph [0095]-[0096] disclosing if a user drags a specific icon 630a from the toolbar and drops the icon in the first region, the toolbar driver activates the function matched with the icon 630a.  The corresponding function is executed on the first region. See also figures 15a and 15b. The second icon can be different than the first icon.  For example, any of icons 110 can be selected as a first icon (i.e. dictionary or album) and the second icon can be in response to the dragging of any of the other icons such as 630a as depicted in figure 6e and 6f.  In Figures 15a-15b, dragging of the first icon results in a second icon representing a photo album function object 1520b which represents a predefined operation that can be performed.  Looking to figures 17a and 17b for example, if first icon 1710 is dragged, a second icon group 1720 is displayed.  These second icons represent an operation that can be performed such as a voice call, message call, or video call to the person in the icon image.  See figure 17c.  In other words, the second icons represent a predefined operation that can be performed such as a phone call.
Kim discloses a dragging touch input where after the dragging touch input… continuing the displaying of remaining icons of the plurality of icons of the first icon group at the respective locations of the display, continuing the displaying of the second icon, no longer displaying the first icon of the plurality of icons of the first icon group at a first displayed location at which the first icon is displayed, and displaying the first icon at a second displayed location which is different than the first displayed location. See figures 6e and 6f where icon 630a is no longer displayed, but other icons are still displayed.  See figure 6e and 6f where icon 630a is displayed at a second location as 630b.  Figures 15a-15b (1510 to 1530) and 17a-17c (1710 to 1720) represent a second icon displayed at a second location than the first icon.  See figures 6e-6f, figures 9 13a-13b, 15a-15b, and 17a-17b for examples depicting a first icon in a location of the icon that can correspond to a second user input.  Additionally, see figure 12, S1250 and S1260 as well as figure 16, S1610 disclosing detecting drag and drop activity of function icons and displaying active function objects with image (i.e. icons) or functions represented by icons.  Function objects represented by icons are still icons.  The dragging of the first icon to another location is taught in each of these figures.
Kim does not explicitly suggest that the second user input is different from the first user input.  However, it was well known in the art at the time of the invention to select an icon by just a touch or click instead of a drag for example.  Chaudhri discloses selecting an icon representing an application in several manners including by tactile contact.  See column 9, line 65-column 10, lines 1-10.  It would have been obvious to a skilled artisan at the time of the invention to incorporate different types of inputs such as a simple touch and a drag as such inputs were widely used to select, launch, and manage software applications at the time of the invention.  See Background of Chaudhri and columns 9-12.
Kim discloses a dragging touch input as noted above.  While Kim’s dragging touch input can be interpreted as being more than a threshold distance in that the distance from one region for a next region is a certain predetermined distance, Oh more clearly discloses the feature of a dragging touch input more than a threshold distance or threshold time period.  Specifically, Oh discloses that the drag feature displays second icons when the user touches and drags the main menu to execute a function of the first main menu and each sub-menu is displayed as the finger is dragged a certain distance on the screen.  See figure 2a-3a and paragraphs [0049]-[0054].  Additionally, Kim does not disclose that the continued displaying of remaining icons and not the first icon occurs while user contact is maintained at the display as part of the second user input.  Further, Oh discloses displaying second menu items or sub-menu items after the dragging touch input and while user contact is maintained at the display as part of the second user input.  See figure 2a -2b and paragraphs [0048]-[0051].
It would have been obvious to a skilled artisan at the time of the invention to have modified Kim to include constant contact with the display after the drag touch input as disclosed by Oh because providing animation affects such as the dragged input signal provides easy recognition of the pieces of menu information while providing the user with control and convenience.  See paragraph [0037] of Oh.  Additionally, both Kim and Oh are directed to displaying items on a display of a mobile terminal where a dragging touch input results in the display of a second item or icon.  A skilled artisan would have been capable of substituting Kim’s drag and drop functionality with Oh’s drag functionality which maintains user contact at the display and the results would have been predictable.

Regarding claim 2, Kim discloses the first menu item icons are upper level icons and the second icon is a lower level icon.  See for example figures 15a and 15b depicting the upper level icon (1510) and the lower level icon 1520.   

Regarding claim 5, Kim discloses wherein each icon of the first icon group is associated with icon information that is displayed in an icon related information region of a corresponding icon of the first icon group.  See figure 7, element 710 providing icon related information.

Regarding claim 6, Kim does not explicitly disclose modifying or editing the icon information in accordance with a user input.  However, Oh discloses editing a sub-menu icon as in figure 4b and paragraph [0061].  It would have been obvious to a skilled artisan at the time of the invention to have provided users the ability to edit icon information in situations where edits were needed as disclosed by Oh.  A skilled artisan would have been capable of incorporating Oh’s edit method regarding icon information within Kim’s icon related information region and the results would have been predictable.

Regarding claim 7, Kim does not explicitly disclose displaying a dragged icon on the display at locations that correspond to the dragging touch input of the received second user input, wherein display characteristics of the dragged icon are different from display characteristics of other icons of the first group.  However, Oh discloses this feature as in figure 2a depicting the displaying a dragged icon on the display at locations that correspond to the dragging touch input of the received second user input, wherein display characteristics of the dragged icon are different from display characteristics of other icons of the first group.  
It would have been obvious to a skilled artisan at the time of the invention to have modified Kim to include constant contact with the display after the drag touch input as disclosed by Oh because providing animation affects such as the dragged input signal provides easy recognition of the pieces of menu information while providing the user with control and convenience.  See paragraph [0037] of Oh.  Additionally, both Kim and Oh are directed to displaying items on a display of a mobile terminal where a dragging touch input results in the display of a second item or icon.  A skilled artisan would have been capable of substituting Kim’s drag and drop functionality with Oh’s drag functionality which maintains user contact at the display and the results would have been predictable.

Regarding claim 8, Kim does not explicitly disclose the second icon is displayed in response to the second user input reaching a threshold distance. Kim discloses the UI element is dragged from a toolbar and dropped in a region on the touchscreen.  Oh discloses displaying a second icon based on a dragged input signal in which the sub menu icons are displayed based on a distance of the dragged input signal.  See figures 2a.  . 
It would have been obvious to a skilled artisan at the time of the invention to have modified Kim to include constant contact with the display after the drag touch input as disclosed by Oh because providing animation affects such as the dragged input signal provides easy recognition of the pieces of menu information while providing the user with control and convenience.  See paragraph [0037] of Oh.  Additionally, both Kim and Oh are directed to displaying items on a display of a mobile terminal where a dragging touch input results in the display of a second item or icon.  A skilled artisan would have been capable of substituting Kim’s drag and drop functionality with Oh’s drag functionality which maintains user contact at the display and the results would have been predictable.

Regarding claim 9, Kim discloses wherein the plurality of icons included in the first icon group are displayed as a vertical list.  See figures 6e-6f and 15a-15b.

Regarding claim 10, Kim does not disclose displaying, on the display, a screen related to the predefined operation corresponding to the first icon in response to the first user input such that the first icon group is not displayed after receiving the first user input.  However, Chaudhri discloses in response to a first input by a user, displaying a search input area by replacing the display of the first plurality of application launch icons on the user interface.  See figure 6D.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Chaudhri’s full display of a screen related to a predefined operation in response to a user input where the first icon group is not displayed into Kim and the results would have been predictable.  Specifically, it was desirable to maximize the screen related to a predefined operation in order to make the most use of the screen real estate available on a mobile terminal.  

Regarding claim 12, Kim discloses moving the first icon of the first icon group from the first displayed location to the second displayed location that corresponds with a current location of the second user input.  See figures 6e-6f, figures 9 13a-13b, 15a-15b, and 17a-17b for examples depicting a first icon in a location of the icon that can correspond to a second user input.  Additionally, see figure 12, S1250 and S1260 as well as figure 16, S1610 disclosing detecting drag and drop activity of function icons and displaying active function objects with image (i.e. icons) or functions represented by icons.

Regarding claim 13, Kim discloses a mobile terminal.  See abstract disclosing a user interface method for a mobile terminal having a touchscreen.
Kim discloses memory storing computer readable code; a display.  See figure 3, storage unit and display.
Kim discloses a processor operably coupled to the display and the memory and being configured to:  execute the computer readable code to control the display to display a first icon group including a plurality of icons on the display, wherein the plurality of icons are displayed at respective locations on the display, and wherein a first icon of the plurality of icons of the first icon group is displayed at a first displayed location on the display.  See 370 “control unit” in figure 1 and 3 as well as paragraphs [0066]-[0075].  See figure 1a and paragraph [0051] depicting a plurality of icons arranged on a toolbar of a mobile terminal screen.  
Kim discloses execute the computer readable code to perform a predefined operation corresponding to the first icon of the plurality of icons of the first icon group in response to a first user input that is received at the display, wherein the first user input is received while the first icon group is displayed.  See figure 1a and 1b and icons 110 where selection of an icon results in the execution of the application represented by the icon.  See also paragraphs [0052]-[0054].
Kim discloses execute the computer readable code to control the display to display a second icon in response to a second user input received at the display, wherein the second user input…comprises a dragging touch input…received at a location that corresponds to the first displayed location of the first icon of the plurality of icons of the first icon group…, wherein the second icon represents a predefined operation that can be performed at the mobile terminal.  See figures 6e and 6f and paragraph [0095]-[0096] disclosing if a user drags a specific icon 630a from the toolbar and drops the icon in the first region, the toolbar driver activates the function matched with the icon 630a.  The corresponding function is executed on the first region. See also figures 15a and 15b. The second icon can be different than the first icon.  For example, any of icons 110 can be selected as a first icon (i.e. dictionary or album) and the second icon can be in response to the dragging of any of the other icons such as 630a as depicted in figure 6e and 6f.  In Figures 15a-15b, dragging of the first icon results in a second icon representing a photo album function object 1520b which represents a predefined operation that can be performed.  Looking to figures 17a and 17b for example, if first icon 1710 is dragged, a second icon group 1720 is displayed.  These second icons represent an operation that can be performed such as a voice call, message call, or video call to the person in the icon image.  See figure 17c.  In other words, the second icons represent a predefined operation that can be performed such as a phone call. 
Kim discloses a dragging touch input where after the dragging touch input, execute the computer-readable code to control the display to continue the display of remaining icons of the plurality of icons of the first icon group at the respective locations of the display, control the display to continue the display of the second icon, control the display to no longer display the first icon of the plurality of icons of the first icon group at a first displayed location, and control the display to display the first icon at a second displayed location which is different than the first displayed location. . See figures 6e and 6f where icon 630a is no longer displayed, but other icons are still displayed.  See figure 6e and 6f where icon 630a is displayed at a second location as 630b.  Figures 15a-15b (1510 to 1530) and 17a-17c (1710 to 1720) represent a second icon displayed at a second location than the first icon.  See figures 6e-6f, figures 9 13a-13b, 15a-15b, and 17a-17b for examples depicting a first icon in a location of the icon that can correspond to a second user input.  Additionally, see figure 12, S1250 and S1260 as well as figure 16, S1610 disclosing detecting drag and drop activity of function icons and displaying active function objects with image (i.e. icons) or functions represented by icons.  Function objects represented by icons are still icons.  The dragging of the first icon to another location is taught in each of these figures.
Kim does not explicitly suggest that the second user input is different from the first user input.  However, it was well known in the art at the time of the invention to select an icon by just a touch or click instead of a drag for example.  Chaudhri discloses selecting an icon representing an application in several manners including by tactile contact.  See column 9, line 65-column 10, lines 1-10.  It would have been obvious to a skilled artisan at the time of the invention to incorporate different types of inputs such as a simple touch and a drag as such inputs were widely used to select, launch, and maange software applications at the time of the invention.  See Background of Chaudhri and columns 9-12.
Kim discloses a dragging touch input as noted above.  While Kim’s dragging touch input can be interpreted as being more than a threshold distance in that the distance from one region for a next region is a certain predetermined distance, Oh more clearly discloses the feature of a dragging touch input more than a threshold distance or threshold time period.  Specifically, Oh discloses that the drag feature displays second icons when the user touches and drags the main menu to execute a function of the first main menu and each sub-menu is displayed as the finger is dragged a certain distance on the screen.  See figure 2a-3a and paragraphs [0049]-[0054].  Additionally, Kim does not disclose that the continued displaying of remaining icons and not the first icon occurs while user contact is maintained at the display as part of the second user input.  Further, Oh discloses displaying second menu items or sub-menu items after the dragging touch input and while user contact is maintained at the display as part of the second user input.  See figure 2a -2b and paragraphs [0048]-[0051].
It would have been obvious to a skilled artisan at the time of the invention to have modified Kim to include constant contact with the display after the drag touch input as disclosed by Oh because providing animation affects such as the dragged input signal provides easy recognition of the pieces of menu information while providing the user with control and convenience.  See paragraph [0037] of Oh.  Additionally, both Kim and Oh are directed to displaying items on a display of a mobile terminal where a dragging touch input results in the display of a second item or icon.  A skilled artisan would have been capable of substituting Kim’s drag and drop functionality with Oh’s drag functionality which maintains user contact at the display and the results would have been predictable.

Regarding claims 14, 17-22 and 24, claims 14, 17-22 and 24 are drawn to the mobile terminal comprising a controller to execute the method of claims 2, 5-10 and 12 respectively above.  Claims 14, 17-22 and 24 are rejected under the same rationale used in claims 2, 5-10 and 12 above.  Kim discloses a controller for executing the method as in figures 1 and 2 and as outlined with respect to claim 13 above from which these dependent claims depend.

Regarding claim 25, Kim discloses wherein each icon of the first icon group includes a symbol that corresponds to an application.  See figures 1a and 6b-6f.

Regarding claim 26, Kim discloses displaying, on the display, respective icon related information adjacent to each of the plurality of icons of the first icon group.  See figure 7, element 710 providing icon related information.

Regarding claim 27, Kim does not explicitly disclose the icon related information for each of the plurality of icons of the first icon group is modifiable by the user. However, Oh discloses editing a sub-menu icon as in figure 4b and paragraph [0061].  It would have been obvious to a skilled artisan at the time of the invention to have provided users the ability to edit icon information in situations where edits were needed as disclosed by Oh.  A skilled artisan would have been capable of incorporating Oh’s edit method regarding icon information within Kim’s icon related information region and the results would have been predictable.

Regarding claim 28, Kim does not disclose displaying text relative to each icon of the first icon group; however, both Chaudhri in figure 4b and Oh in figure 2a disclose displaying text relative to each icon.
It would have been obvious to a skilled artisan at the time of the invention to have modified Kim to include text relative to each icon as disclosed by Chaudhri and Oh as a means for identifying the icon.  A skilled artisan would have been capable of including text relative to the icon as taught by Chaudhri and Oh within Kim as a means for further identifying the icon and the results would have been predictable.

Regarding claim 30, claim 30 is rejected under the same rationale used in claim 13 above as the reference’s teachings also read on items and item groups in teaching “icons” and “icon groups”.

16.	Claims 3, 4, 15, 16 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al., US 2009/0228820 A1, 09/10/2009 (filed 12/30, 2008, foreign priority to 03/07/2008) in view of Chaudhri, US 8,589,374 B2, 11/19/2013 (filed 09/24/2009), Oh et al., US 2011/0016390 A1, 01/20/2011 (filed 12/30/2009, foreign priority to 07/14/2009) and Lipman et al., US 9,569,093 B2, 02/14/2017 (filed 01/06/2014, priority to 04/03/2006),

Regarding claim 3, Kim discloses wherein the predefined operation of the second icon represents a separate application that is executable at the mobile terminal.  Examiner note:  Examiner disagrees there is support in the specification for this claim limitation (see 35 USC 112 rejection above).  Under the proper interpretation in view of the Specification, the first icon represents a function group and the second icon represents a sub-function group.  In view of this interpretation, Examiner finds that Kim teaches the feature of a second icon and first icon where the first icon represents an application function group and the second icon represents an application related to that function group.   As stated above in claim 1, the second icon is different than the first icon.  See figures 1a-1b depicting different icons.  See also figures 6e-6f and 15a-15b where the second icon is different than a first icon (i.e. dictionary).  The Specification in figure 13, in column 13, lines 13-15 states, “Each icon of the second icon group may be associated with an application that is executable on the mobile terminal”.  Thus, if an associated application is interpreted as a different application as per the Specification, particularly as found in the Specification which lays out examples such as “Call icons” leading to SMS, MMS, call features, etc, these features are described in Kim where selection of the function icon such as 1710 results in icons to execute various different call related or associated applications such as a video call, voice call, or message call to be executed.  Additionally, selection by dragging of a photo album icon as in figures 15a-15b results in a second icon representing a photo album sub function in 1520b and 1520c.  See also paragraphs [0132].  Looking to figures 17a and 17b for example, if first icon 1710 is dragged, a second icon group 1720 is displayed.  These second icons represent an operation that can be performed such as a voice call, message call, or video call to the person in the icon image.  See figure 17c.  In other words, the second icons represent a different application than the application executed with the first icon.
Examiner note:  As noted above, Examiner disagrees there is support in the specification for the claim limitation requiring that the applications associated with the first and second icons are different.  Under the proper interpretation of what is represented by the first and second icons, Examiner finds that Kim teaches the feature of a second icon and first icon; however, to the extent Kim does not teach that the second icon is associated with a separate application, Lipman more explicitly teaches the feature.
Additionally, Lipman discloses wherein the predefined operation of the second icon represents a separate application that is executable at the mobile terminal.  See figures 32a-32h and columns 63-65 depicting that a second icon can represent an application that is different from the first icon.  Figures 32a-32h which depict an application which is both different from the application associated with the first icon and also does not execute but is associated with an application to be executed.  In the arrangement shown in FIG. 32A, display screen 2502 typically displays an array of application launch icons 2508.  In figure 32B, selection of application launch icon 2514 is made.  In this case icon 2514 is an interactive television application icon.  For example, if a user selects icon 2514, the interactive television viewer is launched.  FIG. 32C shows the result of selection of icon 2514.  In FIG. 32E, selection of icon 2518 causes a drop-down menu 2520 to be displayed, providing options for various content related functions including purchasing a product, placing a bet, recording content, requesting further information and linking to a related web site.  Selection of a content related function will actuate the function.  For example, if the betting function is selected, the betting menu appears.  Thus, a second icon 2518 represents a different application to be executed at the mobile terminal and is associated with a different application (i.e. betting application, purchase application, etc) than the first icon (i.e. the interactive television application).  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lipman’s teachings of associating different functions and applications represented by a second icon as part of a sub-function of a function group icon within Kim because it improved user interface functionalities by grouping together related functions (such as “contact” functions (i.e. phone calls, text messaging, email)) within one icon thereby condensing and saving screen real estate and providing a more integrated display.  See column 1, “Summary of Invention”

Regarding claim 4, Kim discloses wherein the second icon is one of an icon related to a call operation or an icon related to a message operation.  See figures 17a-17c.  See also Lipman at figures 26A-26E and column 55, lines 25-column 56 depicting a selection from a first icon group wherein a selection of a “contact manager icon” application 1916 presents submenus including functions associated with each listed item.  Each item is associated with a subfunction or application such as email application, fax, telephone application, etc.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lipman’s teachings of associating different functions and applications represented by a second icon as part of a sub-function of a function group icon within Kim because it improved user interface functionalities by grouping together related functions (such as “contact” functions (i.e. phone calls, text messaging, email)) within one icon thereby condensing and saving screen real estate and providing a more integrated display.  See column 1, “Summary of Invention”

Regarding claims 15-16, claims 15-16 are drawn to the mobile terminal comprising a controller to execute the method of claims 3-4 respectively above.  Claims 15-16 are rejected under the same rationale used in claims 3-4 above.  

Regarding claim 29, Kim discloses wherein the predefined operation of the second icon is associated with a separate application that is stored at the mobile terminal.  See figures 17a-17c in Kim where selection of the function icon such as 1710 results in icons to execute various different call related or associated applications such as a video call, voice call, or message call to be executed.  Additionally, selection by dragging of a photo album icon as in figures 15a-15b results in a second icon representing a photo album sub function in 1520b and 1520c.  See also paragraphs [0132].Looking to figures 17a and 17b for example, if first icon 1710 is dragged, a second icon group 1720 is displayed.  These second icons represent an operation that can be performed such as a voice call, message call, or video call to the person in the icon image.  See figure 17c.  In other words, the second icons represent a different application than the application executed with the first icon.
Additionally, Lipman discloses wherein the second icon is associated with an application that is different from an application associated with the first icon of the first icon group.  See figures 32a-32h and columns 63-65 depicting that a second icon can represent an application that is different from the first icon.  Figures 32a-32h which depict an application which is both different from the application associated with the first icon and also does not execute but is associated with an application to be executed.  In the arrangement shown in FIG. 32A, display screen 2502 typically displays an array of application launch icons 2508.  In figure 32B, selection of application launch icon 2514 is made.  In this case icon 2514 is an interactive television application icon.  For example, if a user selects icon 2514, the interactive television viewer is launched.  FIG. 32C shows the result of selection of icon 2514.  In FIG. 32E, selection of icon 2518 causes a drop-down menu 2520 to be displayed, providing options for various content related functions including purchasing a product, placing a bet, recording content, requesting further information and linking to a related web site.  Selection of a content related function will actuate the function.  For example, if the betting function is selected, the betting menu appears.  Thus, a second icon 2518 represents a different application to be executed at the mobile terminal and is associated with a different application (i.e. betting application, purchase application, etc) than the first icon (i.e. the interactive television application).  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lipman’s teachings of associating different functions and applications represented by a second icon as part of a sub-function of a function group icon within Kim because it improved user interface functionalities by grouping together related functions (such as “contact” functions (i.e. phone calls, text messaging, email)) within one icon thereby condensing and saving screen real estate and providing a more integrated display.  See column 1, “Summary of Invention”

Response to Arguments
Recapture
17.	Regarding the Recapture rejections, Applicant’s prior response                                                                         overcomes the prior recapture issues; however, the removal of the claim limitation reciting “wherein the at least one icon of the second icon group is different from the touched icon of the first icon group” introduces a new recapture rejection as outlined above.  The rejections are maintained.   

112(f) Interpretation

18.	The interpretation under 112(f) has been withdrawn in light of remarks by Applicant.

Rejections under 35 U.S.C. 112, first/(a)
19.	Applicant argues the feature that the application associated with the second icon is different from an application associated with the first icon is supported by figures 12a and 13.
It is noted that this limitation no longer appears in the latest set of independent  claims.  However, claims 3 and 15 recite the second icon represents a “ separate application”.
Examiner disagrees that there is support in the context of a single second icon being claimed and with the premise of this argument.  Nothing in the figures or passages indicate that the second icon alone is associated with an application that is different from an application associated with the first icon of the first icon group.  Figure 12a depicts icons of a first group and figure 13 depicts icons of a second group which is a lower-level icon of the upper-level icon in the first group.  There is also no indication that a singular second icon would be associated with a different application than the icons of the first group, only that it is associated with an application that is executable.  The specification appears to support showing a group of lower-level icons of the corresponding upper-level icon.  Applicant points to figure 12a and 13 to show that the SMS icon is associated with an SMS application and figure 13 depicts an email icon associated with an email application.  However, figure 13 depicts a first icon group associated with an application such as messaging and the second icon group representing lower-level icons are displayed.  While these second level icons are associated with an application, it is not depicting a single icon of a different application than the first level icon representing messaging.  The first and second icon groups represent messaging applications.  Moreover, figure 13 depicts a group of second icons not a single icon.  It would not make sense for a different application to be displayed for an unrelated application when the first icon is dragged more than a threshold distance.  For example, it would not make sense for the dragging of an SMS icon to result in a single email icon being displayed; however, it would make sense that the dragging of a messaging icon would result in an email icon being displayed along with other types of sub-levels of messaging icons.  The specification extensively discusses the “upper level icon” and “lower level icon” relationship as one where the lower-level icons are representing “sub-menu functions” of the selected upper-level icon and may be sub-folder icons of the upper-level icons.  Lower-level icons of the upper-level icon are further described as being classified into one or more function groups according to their functions, for example, into a fun entertainment function group including game and DMB features and a call related function group including a call feature, a SMS feature, a MMS feature, and a LMS feature.  Lower-level icons of each upper-level icon may be configured as sub-folders of a corresponding upper-level icon.  See columns 9-12.  Under the proper interpretation of what is represented by the first and second icons, Examiner finds that Kim teaches the feature of a second icon and first icon.
In light of these remarks, the rejections are maintained.

Rejections under 35 USC 103
20.	Applicant argues Kim fails to teach displaying the first icon at a second displayed location which is different than the first displayed location.  Applicant argues figures 6e 6f of Kim does not depict icon 630a being dragged and displayed at a second location.  Similarly, Applicant argues figures 17a-17c do not depict first icon 1710 being displayed at a second location and figures 15a-15b do not depict 1510 being displayed at a second location.  With respect to icon 1510, Applicant argues the function object 1520 is shown for presenting a photo stored with the photo album function and album and settings buttons 1520b and 1520c.  Applicant argues 1510 is not displayed after the dragging.
Examiner disagrees.  With respect to figure6e and 6f, Examiner finds that icon 630a is displayed at a second location as 630b.  With respect to figures 17a-17b, Examiner disagrees that 1720 is not an icon.  Icon 1720 is described as an active Top-3 function object with presentation windows.   Upon selection of any of 1720a-1720c within icon 1720, a control unit enlarges the corresponding image together with submenu buttons for voice call, messaging, and video calls.  Thus, icon 1720 represents a predefined operation that can be performed and is associated with an application to be executed at the mobile terminal (i.e. voice call, messaging, or video call).  Figures 15a-15b and 17a-17c represent a second icon that is not executing but represents a predefined operation and is associated with an application to be executed.  With respect to 17a-17c, Applicant’s argument that the drag input does not result in the second icon being displayed is not accurate.  The second icon 1720 does display an active function object.  Similarly, figures 15a-15b disclose the second icon being displayed upon a drag input.  The fact that further input may be taken to access further submenu functions does not preclude the initial icon from representing a predefined operation or being associated with an application to be executed.
Applicant argues claim 12 recites a similar feature as it requires the first icon to be moved to a different location.  Applicant argues Kim’s figure 9 is an illustration of a process of realigning active function objects in a toolbar menu mode screen such that two active function objects 810 and 820 are overlappingly arranged on different planes.  Applicant argues these objects are for functions that correspond to icons that were displayed and that icons displayed in toolbar 120 is different from the screen functions.
Examiner disagrees.  The premise of the argument is that function objects represented by icons are not the same as the first icons.  Examiner does not agree with this assertion.  See figures 6e-6f, figures 9 13a-13b, 15a-15b, and 17a-17b for examples depicting a first icon in a location of the icon that can correspond to a second user input.  Additionally, see figure 12, S1250 and S1260 as well as figure 16, S1610 disclosing detecting drag and drop activity of function icons and displaying active function objects with image (i.e. icons) or functions represented by icons.  Function objects represented by icons are still icons.  The dragging of the first icon to another location is taught in each of these figures.
In view of the above, the rejections under 35 USC 103 are maintained.

Conclusion

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992